UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6248


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JON PAUL CLEMENTS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Joseph R. Goodwin, District Judge. (2:14-cr-00174-1; 2:16-cv-05677)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jon Paul Clements, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jon Paul Clements seeks to appeal the district court’s order accepting in part the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255 (2012)

motion. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S.

473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Clements has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

Clements’ motion for appointment of counsel, and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2